Citation Nr: 1550455	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement  to service connection for posttraumatic stress disorder (PTSD), to include as a result of military sexual trauma (MST)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from November 1987 to September 1990, with additional reserve service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the Veteran submitted additional evidence and waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the claimant's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(4) (2015).

The appellant contends that she currently has PTSD as a result of MST in service.  VA's attempts to verify the occurrence of this incident, however,  have been unsuccessful, and although the Veteran was previously notified of the types of evidence under 38 C.F.R. § 3.304(f)(4), other than service records, that can be submitted to corroborate such an assault, she has not submitted any such evidence.  

Chapter 38 C.F.R. § 3.304(f)(4) provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.  A VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA mental health treatment since September 2014 and associate with the e-folder.  Any negative reply should also be associated with VBMS/Virtual VA e-folder.

2.  After all treatment records have been associated with the e-folder, schedule the Veteran for an examination with an appropriate examiner to determine whether Veteran has a diagnosis of PTSD as a result of the claimed sexual assault.  The examiner must note that the complete 
e-folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit from the Veteran specific details concerning her claimed MST (i.e., that she was sexually assaulted by a male soldier on or approximately on August 28, 1988).

In addition to all service and post-service treatment reports of record, the examiner should specifically consider the following: 

* An August 29, 1988 service treatment record, in which the Veteran went to the OB/GYN clinic reporting that she had irregular menstrual was recently having vaginal bleeding every two weeks.

* February 1989 laboratory work showing that the Veteran had chlamydia.  

* An April 1995 letter from a VA social working, who stated that the Veteran had bipolar disorder and PTSD secondary to substance abuse. 

* An October 1996 letter from a VA social worker, who opined that the Veteran has PTSD as a result of the claimed MST, AS WELL AS OTHER FACTORS, including a divorce, incarceration and substance abuse. 

* August 2001 VA psychological assessment, showing diagnoses of opiate withdrawal, opiate dependence and bipolar disorder.

* Private mental health treatment records dated 2005 and 2006, showing hospitalizations for various disorders, include Axis I diagnoses of bipolar mood disorder, not otherwise specified (NOS); major depression, severe, recurrent with psychotic features; PTSD; and polysubstance abuse.

* VA psychotherapy progress notes dated September, October, and November 2008, and April and May 2009, indicating diagnoses of PTSD and bipolar disorder.

If the examiner finds that the Veteran currently meets the diagnostic criteria according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or Fifth Edition (DSM-5) of the American Psychiatric Association for a diagnosis of PTSD, he or she should provide an opinion as to:

   1) the likelihood that the claimed stressor of an in-service sexual assault actually occurred, and if so, whether the Veteran's PTSD is the result of such stressor;
   
   2)  If the Veteran does not have PTSD as claimed, whether she has any mental disorder as a result of military service. 

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (b) the question falls outside of the limits of current medical knowledge or scientific development; (c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (d) there are other risk factors for developing the condition.

3.  The AOJ should then review the examination report to insure that the required development has been accomplished.  The issue on appeal should then be readjudicated.  If the issue on appeal is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




